Citation Nr: 1743412	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1974 to July 1978.  During his period of service, the Veteran earned the National Defense Service Medal and Rifle Marksman Badge

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, among other issues, denied reopening the Veteran's claim for service connection for tinnitus.  The RO did, however, later properly reopen the Veteran's claim.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether tinnitus is the result of noise exposure during military service.  

2.  At the time of the Veteran's June 2017 hearing, prior to the promulgation of a decision by the Board, the Board received notification from the Veteran that a withdrawal of his appeal with respect to the issue of entitlement to service connection for L4-S1 foraminal narrowing and disc bulge, claimed as a lower back condition, is requested.



CONCLUSIONS OF LAW

1.  The criteria for service connection are met for tinnitus.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to service connection for L4-S1 foraminal narrowing and disc bulge, claimed as a lower back condition.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus, at a minimum where there is evidence of acoustic trauma, has been held to be an "organic disease[] of the nervous system," qualifying as a chronic disease under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258 (2015).

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
	
The Veteran seeks service connection for tinnitus based upon his in-service noise exposure.

The Veteran appeared for a VA audiological examination in May 2012.  The examiner diagnosed recurrent tinnitus.  The examiner reported that the Veteran's tinnitus was first noted in 1995 and its onset was not related to any specific event.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, as the onset did not occur for many years following military service.

At a June 2017 Board hearing, the Veteran stated that his military occupational specialty (MOS) was Rifleman.  He testified that he did a lot of shooting, but was not provided hearing protection.  

The Veteran testified that he had constant ringing in the ears, with the ringing being louder in a quiet room.  He stated that the condition had been present since service.  Upon complaining to others about the ringing, he was told that the sound would go away.  However, the Veteran testified that the condition did not resolve and eventually became more pronounced in 2004.  The Veteran also noted the use of eardrops, which did not offer relief from the symptoms.

VA treatment records show complaints of tinnitus in February 2004 and December 2005, at which time the Veteran reported past noise exposure.  

The Veteran also submitted a lay statement from L. W. who recalled the Veteran complaining of ringing in his ears around 1977 or 1978.

After a review of the evidence, the Board finds that service connection for tinnitus is warranted.  

The record reflects that the Veteran has a current diagnosis of tinnitus.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran provided competent and credible testimony that he worked with weapons and that he was exposed to weapon noise without benefit of hearing protection.  His DD-214 supports this lay testimony, insomuch as it reflects that the Veteran's MOS was Rifleman.  The Veteran also earned a Rifle Marksman Badge during service.  The Board finds exposure to hazardous noise during service is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  Thus, the second element for service connection is satisfied.  See Shedden, supra.

As to the third element of service connection, it must be determined whether there is a medical nexus between the Veteran's in-service noise exposure and his tinnitus.  In that regard, the evidence is conflicting.

As noted above, the Veteran was afforded a VA audiological examination in May 2012.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, as the onset did not occur for many years following military service.

During his Board hearing in June 2017, the Veteran testified that the condition had been present since service.  Furthermore, in support of his claim, in June 2017, the Veteran submitted a buddy statement from L. W., who recalled that the Veteran had complained of ringing in the ears in 1977 or 1978.  The Veteran is competent to describe what he experienced in service.  38 C.F.R. § 3.159 (a)(2).  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He reported that he first experienced ringing in his ears in service and this ringing has continued since service.  A July 2009 statement from the Veteran's spouse notes that the Veteran has complained about a constant ringing noise in his ears.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

The Board acknowledges that the May 2012 VA examiner provided a negative medical opinion, indicating that the onset of the Veteran's tinnitus did not occur for many years following military service.  However, in light of the credible hearing testimony, and the buddy statements provided by the Veteran's spouse and L. W., the evidence is found to be at least in equipoise on the question of continuity.  

Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  


Low Back Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Such withdrawal may be made by the Veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The Veteran perfected an appeal in the matter of service connection for L4-S1 foraminal narrowing and disc bulge, claimed as a lower back condition.  At his June 2017 Board hearing, the Veteran withdrew this claim on the record.  Because the Veteran explicitly withdrew the service connection claim related to a lower back condition, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

1.  Entitlement to service connection for tinnitus is granted.

2.  The appeal as to the claim of entitlement to service connection for L4-S1 foraminal narrowing and disc bulge, claimed as a lower back condition is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


